Title: To Benjamin Franklin from John Bondfield, 22 June 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 22 June 1779
The Union of the two Fleets which took effect at Currona the 13 Instant leaves no longer in doubt the resolutions of Spain, it is said the Spanish Fleet saild from Cadiz the 11th Inst. Letters of the 9th from Cadiz say they only waited a fair Wind. Letters from Madrid say they are at Sea.
A Vessel of 28 Guns is arrived at Bilboa from America but we are without the Name of the ship or the place she saild from on her passage she took four prizes two with provisions that she sent to America the other two with Salt wch. she destroy’d they have many Prissoners. Captain Jones in his new Ship has convoyd into this port many coasting Vessels he has besides his Ship two Frigates in Concert I expect we shall soon hear of his feats he has on board they tel me Eleven hundred Men which certainly are not intended to be inactive.
The Buckskin saild yesterday for Mary Land. The pilot Boat William, with the General Mercer Cap Robinson will sail on Saturday for Philadelphia they will convey inteligence of the junction of the Fleets. I [coud?] wish before they sail to see some publick Act to transmit of the event. I have the honor to be with due respect Sr your very hhb Servant
John Bondfield
His Excellency B. Franklin Passi
 
Addressed: His Excellency B Franklin / plenipotenre. des Etats Unies / a / Paris—

Notations in different hands: Bourdeaux / J. Bondfield. Bordeaux 22. juin 1779.
